Citation Nr: 1029751	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  05-07 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an increased rating for the residuals of a 
fracture of the right lateral malleolus of the right ankle, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, New York, which, among other things, denied the benefit 
sought on appeal.  The Board first considered this appeal in 
September 2007 and determined that additional development of the 
medical record was required in order to properly rate the 
Veteran's right ankle disability.  As such, the claim was 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  Unfortunately, the requested development was not 
adequately performed and the claim was again remanded in December 
2008.

The Veteran appeared and gave testimony before the Board in 
September 2006.  A transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's right ankle disability has been manifested by 
arthritis and limitation of motion that more nearly approximates 
marked than moderate.


CONCLUSION OF LAW

The Veteran's right ankle disability warrants an increased rating 
of 20 percent rating, but not higher.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 
5270, 5271 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  These provisions also require VA to 
notify the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA must specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation was amended during the pendency of this appeal to 
eliminate that requirement for claims pending before VA on or 
after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).

The record reflects that the Veteran was provided with the notice 
required under the VCAA by letter mailed in March 2004.  He was 
provided with notice regarding the effective-date element of the 
claim by letter mailed in September 2007.  Although the September 
2007 letter was sent after the initial adjudication of the claim, 
the Board finds that there is no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated development 
of the record, the originating agency readjudicated the claim in 
December 2007 and again in April 2010.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) (A timing error may be cured by a 
new VCAA notification followed by a readjudication of the claim).  
There is no indication or reason to believe that the ultimate 
decision of the originating agency on the merits of the claim 
would have been different had notice regarding the effective-date 
element been provided at an earlier time.  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and that service treatment records 
and pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained to 
substantiate his claim.  The Board is also unaware of any such 
outstanding evidence.  In sum, the Board is satisfied that any 
procedural errors in the originating agency's development and 
consideration of the claim were insignificant and non-prejudicial 
to the Veteran.  Accordingly, the Board will proceed to address 
the merits of the claim.

General Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified.  In that regard, findings sufficiently characteristic 
to identify the disease and the disability therefrom are 
sufficient.  Above all, a coordination of rating with impairment 
of function will be expected in all cases.  38 C.F.R. § 4.21 
(2009).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2009), as well as functional loss due to 
weakness, fatigability, incoordination or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2009).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portrays the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the Veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2009).

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2009).  However, separate 
evaluations for separate and distinct symptomatology may be 
assigned where none of the symptomatology justifying an 
evaluation under one diagnostic code is duplicative of or 
overlapping with the symptomatology justifying an evaluation 
under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The RO rated the Veteran under 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5271 (2009).  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an additional 
diagnostic code to identify the specific basis for the evaluation 
assigned.  The additional code is shown after a hyphen.  38 
C.F.R. § 4.27 (2009).  

Diagnostic Code 5010 provides that traumatic arthritis is rated 
as degenerative arthritis under Diagnostic Code 5003.

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code for 
the specific joint involved.  When limitation of motion of the 
specific joint involved is non-compensable under the appropriate 
diagnostic code, a 10 percent rating will be assigned for each 
major joint or group of minor joints affected by limitation of 
motion.

Limitation of motion of the ankle is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5271, which provides that a 10 percent 
rating is warranted for moderate limitation of motion, and a 20 
percent rating is warranted for marked limitation of motion.

Based on a review of the medical evidence of record, the Board 
finds the current 10 percent rating is insufficient to compensate 
the Veteran for the level of functional impairment from his right 
ankle disability.  The results of his March 2004 VA compensation 
examination show he had only 16 degrees of dorsiflexion in this 
ankle and 41 degrees of plantar flexion, with pain in both 
directions.  His range of motion during the December 2007 VA 
compensation examination was even worse; he had 10 degrees 
dorsiflexion and only 30 degrees of plantar flexion.  

As noted above, the application of 38 C.F.R. §§ 4.40 and 4.45 
warrants consideration of any additional functional loss due to 
pain, or any weakened movement, premature/excess fatigability, 
incoordination, or pain on movement of the ankle joint.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, the March 2004 VA 
examiner indicated that the Veteran had pain on motion.  In a 
March 2010 addendum report to the December 2007 VA examination, 
the examiner commented that the Veteran's right ankle exhibited 
weakened movement which was demonstrated on physical examination 
with a muscle strength of 4 out of 5 on dorsiflexion.  

These objective clinical findings indicate the Veteran 
experiences pain in his right ankle with weakness and that he has 
marked limitation of motion due to a loss of half of the normal 
range of dorsiflexion, and a loss of a third of the normal range 
of plantar flexion.  Therefore, he is entitled to a higher 20 
percent rating under Diagnostic Code 5271.  This is the highest 
schedular evaluation assignable under this code.  Ankylosis of 
the right ankle has not been shown so as to warrant an even 
higher evaluation under Diagnostic Code 5270 or 5272.  Although 
the Veteran has marked limitation of motion, he still has some 
measurable range of motion.

Accordingly, the Board concludes that based on the aforementioned 
evidence, the Veteran's right ankle disability picture more 
nearly approximates the criteria for a higher 20 percent rating.  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271.

Consideration also has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's right ankle disability warranted a rating higher than 
20 percent.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extra-schedular Consideration

Also considered by the Board is whether the Veteran's right ankle 
disability warrants referral for extraschedular consideration.  
The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  There 
is no showing that the Veteran's disability reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of an evaluation higher than the 20 percent rating 
already assigned.  There is no indication that this disability 
results in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) for the period under 
consideration.  

The Veteran has not been shown to require surgery or warrant any 
period of hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Accordingly, 
referral for extraschedular consideration is not warranted at 
this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In the 
absence of evidence of such factors as those outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

A 20 percent rating for residuals of a fracture of the right 
lateral malleolus of the right ankle is granted, subject to the 
legal authority governing the payment of VA compensation.  




____________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


